
Exhibit 10(bb)
 

 
Execution Copy
 
November 29, 2011
 
Twin Disc, Incorporated
1328 Racine Street
Racine, Wisconsin  5340311208
Attention: Mr. Christopher J. Eperjesy


 
Re:           Amendment No. 6 to Note Agreement
 
Ladies and Gentlemen:
 
This letter amendment (this “Letter”) makes reference to that certain Note
Agreement, dated as of April 10, 2006 (as amended by Amendment No. 1 thereto
dated March 1, 2007, Amendment No. 2 thereto dated August 22, 2007, Amendment
No. 3 thereto dated February 19, 2009, Amendment No. 4 thereto dated May 27,
2009 and Amendment No. 5 thereto dated March 9, 2011, the “Note Agreement”),
among The Prudential Insurance Company of America, Pruco Life Insurance Company,
Pruco Life Insurance Company of New Jersey, Security Benefit Life Insurance
Company, Inc., American Skandia Life Assurance Corporation, Mutual of Omaha
Insurance Company (collectively, the “Holders” and each, a “Holder”) and Twin
Disc, Incorporated, a Wisconsin corporation (the “Company”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Note Agreement, as amended hereby.


The Company has requested that the Holders amend the Note Agreement as set forth
below.  Subject to the terms and conditions hereof, the Holders are willing to
agree to such requests.
 
Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree as follows:
 
SECTION 1.                                Amendment. Effective upon the
Effective Date (as defined in Section 2 below), the Holders party hereto and the
Company agree that Schedule 10B to the Note Agreement is amended by (i) deleting
the reference therein to “$1,500,000” under “Available Funds” for the Twin Disc
(Far East) Ltd. credit facility with Standard Chartered Bank and replacing it
with “$3,000,000” and (ii) deleting the reference therein to “Standard Chartered
Bank” and replacing it with “Standard Chartered Bank and The Hongkong and
Shanghai Banking Corporation Limited” under “Name of Lender” for the Twin Disc
(Far East) Ltd. indebtedness.
 
SECTION 2.                                Effectiveness.  The amendment in
Section 1 of this Letter shall become effective on the date (the “Effective
Date”) of satisfaction of the following:
 
(a) Receipt by each Holder party hereto of counterparts of this Letter executed
by the Company and the Required Holders; and
 
(b) Receipt by each Holder party hereto of a copy of an amendment or consent
under the Credit Agreement, modifying the Credit Agreement consistent with the
amendments set forth herein and otherwise in form and substance satisfactory to
the Required Holders, duly executed by the Company and the Bank, and such
amendment or consent shall be in full force and effect.
 
SECTION 3.                                Representations and Warranties. The
Company represents and warrants to the Holders that, after giving effect hereto
(a) each representation and warranty set forth in paragraph 8 of the Note
Agreement is true and correct as of the date of the execution and delivery of
this Letter by the Company with the same effect as if made on such date (except
to the extent such representations and warranties expressly refer to an earlier
date, in which case they were true and correct as of such earlier date), (b) no
Event of Default or Default exists and (c) neither the Company nor any of its
Subsidiaries has paid or agreed to pay, and neither the Company nor any of its
Subsidiaries will pay or agree to pay, any fees or other consideration to any
Person in connection with the amendment or consent referenced in Section 2(b)
hereof.
 
SECTION 4.                                Reference to and Effect on Note
Agreement.  Upon the effectiveness of the amendment made in this Letter, each
reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this
Letter.  Except as specifically set forth in Section 1 hereof, the Note
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  The Company hereby represents and warrants that all
necessary or required consents to this Letter have been obtained and are in full
force and effect.  Except as specifically stated in Section 1 of this Letter,
the execution, delivery and effectiveness of this Letter shall not (a) amend the
Note Agreement or any Note, (b) operate as a waiver of any right, power or
remedy of the holder of any Note, or (c) constitute a waiver of, or consent to
any departure from, any provision of the Note Agreement or any Note at any
time.  The execution, delivery and effectiveness of this Letter shall not be
construed as a course of dealing or other implication that any Holder has agreed
to or is prepared to grant any amendments to the Note Agreement or any Note in
the future, whether or not under similar circumstances.
 
SECTION 5.                                Expenses. The Company hereby confirms
its obligations under the Note Agreement, whether or not the transactions hereby
contemplated are consummated, to pay, promptly after request by any Holder, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by the Holders in connection with this Letter or the
transactions contemplated hereby, in enforcing any rights under this Letter, or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Letter or the transactions contemplated
hereby.  The obligations of the Company under this Section 5 shall survive
transfer by any Holder of any Note and payment of any Note.
 
SECTION 6.                                Governing Law.  THIS LETTER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH
WOULD OTHERWISE CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
 
SECTION 7. Counterparts; Section Titles.  This Letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together  shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Letter by facsimile or electronic transmission shall be effective as delivery of
a manually executed counterpart of this Letter. The section titles contained in
this Letter are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
 
[remainder of page intentionally left blank; signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

Very truly yours,
 


 


 
THE PRUDENTIAL INSURANCE COMPANY
 
   OF AMERICA
 


 


 


 
By: ___________________________________
 
Vice President
 
PRUCO LIFE INSURANCE COMPANY
 




By:  ___________________________________
Vice President






 
PRUCO LIFE INSURANCE COMPANY OF
 
  NEW JERSEY
 




By:  ___________________________________
Vice President






SECURITY BENEFIT LIFE INSURANCE
  COMPANY, INC.


By:           Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:           Prudential Private Placement Investors, Inc.
(as its General Partner)




By:  ______________________________
Vice President






AMERICAN SKANDIA LIFE ASSURANCE
 
   CORPORATION
 


By:           Prudential Investment Management, Inc.,
as investment manager




By:______________________________
Vice President






MUTUAL OF OMAHA INSURANCE
  COMPANY


By:           Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:           Prudential Private Placement Investors, Inc.
(as its General Partner)




By:  ______________________________
Vice President



Signature Page to
Amendment No. 6


 
 

--------------------------------------------------------------------------------

 





THE LETTER IS AGREED TO
 
AND ACCEPTED BY:
 
TWIN DISC, INCORPORATED




By:______________________________
Name: ___________________________
Title: ____________________________

Signature Page to
Amendment No. 6


 
 

--------------------------------------------------------------------------------

 
